914 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alberto CASTRO (89-1528), Ignacio Forte (89-1530), GuillermoRocha (89-1531), Jaime Giraldo (89-1893), NorbertoGiraldo (89-1894), Defendants-Appellants.
Nos. 89-1528, 89-1530, 89-1531, 89-1893 and 89-1894.
United States Court of Appeals, Sixth Circuit.
Sept. 5, 1990.Rehearing and Rehearing En Banc Denied in No. 89-1893 Sept.18, 1990.

Before RALPH B. GUY, Jr., and DAVID A. NELSON, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
After remand of these consolidated cases for resolution of the limited issue of the admissibility of co-conspirator statements, this court having affirmed the judgment of the district court in all other respects and having retained jurisdiction over these cases pending the district court's finding;  and


2
Upon receipt of the district court's findings that the government demonstrated by a preponderance of the evidence that a conspiracy existed, the defendants against whom the government introduced hearsay statements were participants in the conspiracy, the statements were made in the course and in furtherance of the conspiracy, and therefore that the hearsay statements by co-conspirators are admissible,


3
The judgment of the district court is hereby affirmed in its entirety.